Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.  The limitations a third switching transistor and a fourth switching transistor make the claim indefinite because it is unclear how there can be a third and fourth without a first and second.  Third and fourth imply first and second which are not clearly recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No. US 2010/0085386 A1 [Lin] in view of Ohe et al. Pub. No. US 2003/0174150 A1 [Ohe].
1.  Lin discloses a light emission control signal generation device [Fig. 2], comprising:
a state detection circuit configured to detect whether a current frame is a static frame or a dynamic frame and output an indication signal indicating the static frame or the dynamic frame [¶ 38 for instance]; and a plurality of light emission control signal generation circuits [Fig. 2: 20, 30 and 40 for instance].  Lin does not explicitly disclose wherein the plurality of light emission control signal generation circuits are divided into a plurality of blocks, and individual blocks are input with different light emission enable signals based on the indication signal to generate light emission control signals.
However Ohe teaches using control circuits for blocks [¶¶ 16-17].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin with Ohe as required by this claim, since such a modification improves image quality.  As per the limitations individual blocks are input with different light emission enable signals based on the indication signal to generate light emission control signals, this is necessary in the modified invention. 
	6.  There are a finite number of solutions for arranging blocks and to have no physical connection as required by the claim is once such solution.  Therefore it would have been obvious to one KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007). 
10.  Lin discloses a display device [¶ 11], comprising: a light emission control signal generation device [Fig. 2], wherein light emission control signal generation device, comprises: a state detection circuit configured to detect whether a current frame is a static frame or a dynamic frame and output an indication signal indicating the static frame or the dynamic frame [¶ 38 for instance]; and a plurality of light emission control signal generation circuits [Fig. 2: 20, 30 and 40 for instance].  Lin does not explicitly disclose wherein the plurality of light emission control signal generation circuits are divided into a plurality of blocks, and individual blocks are input with different light emission enable signals based on the indication signal to generate light emission control signals.
However Ohe teaches using control circuits for blocks [¶¶ 16-17].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin with Ohe as required by this claim, since such a modification improves image quality.  As per the limitations individual blocks are input with different light emission enable signals based on the indication signal to generate light emission control signals, this is necessary in the modified invention.
15.  There are a finite number of solutions for arranging blocks and to have no physical connection as required by the claim is once such solution.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin in view of Ohe as required by this claim, since “[w]hen there is a design need or market pressure to solve a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
Allowable Subject Matter
Claims 2-5, 7, 8, 11-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Gustavo Polo/              Primary Examiner, Art Unit 2694